DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a programmed controller in order perform the claimed method steps. 
Claim 1 recites the limitation “it” in lines 12 which is unclear and renders the claim indefinite. It is unclear what the limitation is referring to. For examination purposes, the limitation has been interpreted as “a controller”.
Claim 1 recites the limitation “the article with abnormal temperature is possibly placed exists in the plurality of storage spaces” in line 9 which is unclear and renders the claim indefinite. It is unclear whether the limitation the article is placed or not placed in the storage spaces since the “possibly” is uncertain limitation. 
Claim 1 recites the limitation “the article with abnormal temperature is possibly placed in the abnormal storage space” in lines 11, 17, 21-22, 25, 29-30, 33-34, 36-37, 39-40, 43, which is unclear and renders the claim indefinite. It is unclear whether the limitation the article is placed or not placed in the storage spaces since the “possibly” is uncertain limitation.
 Claim 1 recites the limitation “acquiring a first temperature change value of the abnormal storage space before and after the article with the abnormal temperature is possibly placed in the abnormal storage space if it is determined that the abnormal storage space exists” in lines 10-12 which is unclear and renders the claim indefinite. Claim 1 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether acquiring step must be performed. Further clarification of the claim is required.
Claim 1 recites the limitation “if an absolute value of a difference of temperature values collected by an infrared sensor corresponding to the abnormal storage space at the (n+1)-th time and the n-th time between time points before and after the article with the abnormal temperature is possibly placed in the abnormal storage space is smaller than a first preset value, IR(n+1) and IR(n) are respectively the temperature values MPEP 2111.04 II. In the current case, it is unclear whether the claimed step must be performed. Also, the claimed limitation only includes a conditional statement. The claimed limitation does not includes any result or outcome to be performed. Further clarification of the claim is required.
Claim 1 recites the limitation “if the absolute value of the difference of the temperature values collected by the infrared sensor corresponding to the abnormal storage space at the (n+1)-th time and the n-th time between time points before and after the article with the abnormal temperature is possibly placed in the abnormal storage space is greater than or equal to the first preset value, and there is one additional infrared sensor by which an absolute value of a difference of temperature values collected at the (n+1)-th time and the n-th time between time points before and after the article with the abnormal temperature is possibly placed in the abnormal storage space is smaller than the first preset value, IR(n+1) and IR(n) are respectively temperature values collected by the additional infrared sensor at the (n+1)-th time and the n-th time between time points before and after the article with the abnormal temperature is possibly placed in the abnormal storage space, if there are two or more MPEP 2111.04 II. In the current case, it is unclear whether the claimed step must be performed. Also, the claimed limitation only includes a conditional statement. The claimed limitation does not includes any result or outcome to be performed. Further clarification of the claim is required.
Claim 1 recites the limitation “if an absolute value of a difference of temperature values collected by each of the infrared sensors at the (n+1)-th time and the n-th time between time points before and after the article with the abnormal temperature is possibly placed in the abnormal storage space is greater than or equal to the first preset value, sum(n)=sum(n-1)” in lines 45-48 which is unclear and renders the claim indefinite. Claim 1 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the MPEP 2111.04 II. In the current case, it is unclear whether the claimed step must be performed. Further clarification of the claim is required.
Claim 2 recites the limitation “if an absolute value of a difference of temperature values collected by any one of the infrared sensors at two adjacent times is greater than a preset sudden change value, determining that the abnormal storage space exists in the plurality of storage spaces, and determining that each storage space corresponding to the infrared sensor by which the absolute value of the difference of the temperature values collected at two adjacent times is greater than the sudden change value is the abnormal storage space” in lines 3-9 which is unclear and renders the claim indefinite. Claim 2 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether determining step must be performed. Further clarification of the claim is required.
Claim 2 recites the limitation “if an absolute value of a difference of temperature values collected by each of the infrared sensors at two adjacent times is smaller than or equal to the sudden change value, determining that the abnormal storage space does not exist in the plurality of storage spaces, wherein the sudden change value is greater than or equal to the first preset value” in lines 10-14 which is unclear and renders the claim indefinite. Claim 2 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because MPEP 2111.04 II. In the current case, it is unclear whether determining step must be performed. Further clarification of the claim is required.
Claim 3 recites the limitation “the article with abnormal temperature is possibly placed in the abnormal storage space” in lines 7-8 which is unclear and renders the claim indefinite. It is unclear whether the limitation the article is placed or not placed in the storage spaces since the “possibly” is uncertain limitation.
Claim 4 recites the limitation “the article with abnormal temperature is possibly placed in the abnormal storage space” in line 5 which is unclear and renders the claim indefinite. It is unclear whether the limitation the article is placed or not placed in the storage spaces since the “possibly” is uncertain limitation.
Claim 5 recites the limitation “the article with abnormal temperature is possibly placed in the abnormal storage space” in lines 4-5, 8-9, 12-13, and 16-17 which is unclear and renders the claim indefinite. It is unclear whether the limitation the article is placed or not placed in the storage spaces since the “possibly” is uncertain limitation.
Claim 5 recites the limitation “when the infrared sensor corresponding to the abnormal storage space collects the first temperature value, performing temperature collection by each of the infrared sensors for the first time between time points before and after the article with the abnormal temperature is possibly placed in the abnormal storage space” in lines 2-5 which is unclear and renders the claim indefinite. Claim 5 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent MPEP 2111.04 II. In the current case, it is unclear whether performing step must be performed. Further clarification of the claim is required.
Claim 5 recites the limitation “when the infrared sensor corresponding to the abnormal storage space collects the second temperature value, performing temperature collection by each of the infrared sensors for the last time between time points before and after the article with the abnormal temperature is possibly placed in the abnormal storage space” in lines 6-9 which is unclear and renders the claim indefinite. Claim 5 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether performing step must be performed. Further clarification of the claim is required.
Claim 6 recites the limitation “if yes, determining that the article with the abnormal temperature is placed in the abnormal storage space; or if not, determining that no article with the abnormal temperature is placed in the abnormal storage space; wherein the second preset value is greater than or equal to the sudden change value” in lines 6-10 which is unclear and renders the claim indefinite. Claim 6 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II
Claim 9 recites the limitation “if it is determined that the article with the abnormal temperature is placed in the abnormal storage space, sending a visual and/or audible signal to remind a user; and/or if it is determined that the abnormal storage space does not exist, determining that no article with the abnormal temperature is placed in any of the storage spaces during opening of the door body” in lines 2-6 which is unclear and renders the claim indefinite. Claim 9 is a method claim. However, this limitation is a contingent limitation. A method claim having contingent limitations only those steps that must be performed and does not includes step that are not required to be performed because the condition(s) precedent are not met; see MPEP 2111.04 II. In the current case, it is unclear whether performing step must be performed. Further clarification of the claim is required.
Claim 9 recites the limitation “it” in lines 2 and 4 which is unclear and renders the claim indefinite. It is unclear what the limitation is referring to. For examination purposes, the limitation has been interpreted as “the controller”.
Claim 9 recites the limitation "the storage spaces" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the plurality of storage spaces”.
Claims 7-8 are rejected by the virtual dependency of claim 1.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Cho et al. (2004/0031275) discloses a method for detecting whether an article with an temperature is placed in a refrigerator, wherein the refrigerator comprises a refrigerator body (6, see figure 4) whose inner portion is divided into a plurality of storage spaces (see figure 4), a door body (102) arranged at the front of the refrigerator body (6; see figure 2), and a plurality of infrared sensors (10 and 60) configured to sense temperatures of the plurality of storage spaces respectively (see figure 4); and the method comprises: 
controlling the plurality of infrared sensors (60) to collect temperature values after the door body is opened (see step S120 of figure 11).
The prior art of record does not disclose or teach a method for detecting whether an article with an abnormal temperature is placed in a refrigerator as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571) 270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763